Civil action to recover damages for an alleged negligent injury.
On 28 June, 1924, the plaintiff, while in the employ of the defendant at its rock quarry in Caldwell County, spent the forenoon, as usual, drilling holes in large boulders preparatory to blasting. At noon, as was the custom, the holes were loaded with dynamite and exploded by other employees. It was their duty, or the duty of the foreman, Mr. Rhodes, to examine the rocks for unexploded dynamite before plaintiff went back to drilling in the afternoon. This was not done, or at least soon after the plaintiff began drilling other holes, following the noon blast, he struck an unexploded dynamite cap, which he could not see, and was severely injured.
On motion of the defendant, made at the close of plaintiff's evidence, the court entered judgment as in case of nonsuit, from which the plaintiff appeals.
after stating the case: Reversed on authority of Cook v. Furnace Co.,161 N.C. 39.
Reversed.